Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2022 has been   considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masberg (DE 100 38 234) in view of Strümpler et al. (US 5,925,467).
Regarding claim 1, Masberg teaches a stator of a dynamo-electric machine comprising: 
a stator core 1a/19/1a’ having a plurality of slots 9; and a stator coil (stator winding) wound around the stator core (abstract), wherein the stator coil includes: 
5a plurality of conductor segments 2 inserted into the respective slots (¶[0076]-¶[0080]; Fig.9), 
a plurality of coupling members (connectors) 20 with fitting recesses (not numbered, interior of coupling members 20; ¶[0078]-¶[0082]) formed therein such that inside the slots, respective end portions (pins) 21 of the conductor segments are press-fitted into the fitting recesses to couple together the conductor segments (i.e., at connection points 3; ¶[0082]; Figs.9&13-14), and 

wherein first ends of the coupling members (connectors) 20 are attached to end portions (pins) 21 of the conductor segments 2 in a first group (e.g., on left side) and inserted into the respective slots 9 together with the end portions of the first group 15of the conductor segments, the fitting recesses are formed in second ends, and inside the slots 9, end portions of the conductor segments 2 in a second group (e.g., on right side) are press-fitted into the respective fitting recesses1 (Figs.13-14). 

    PNG
    media_image1.png
    823
    575
    media_image1.png
    Greyscale


	But, Strümpler teaches an electrically and thermally conductive plastic sheet distinguished by high thermal and electrical conductivity which can be used advantageously for embedding the carrier material of a laminate serving in electrical machine construction for supporting the stator windings of large rotating machines (abstract).  In particular, Strümpler discloses a stator core 4 of a generator with conductor segments (winding bars) 7 in slots 5 and sheets (laminate slot wedging) 3 comprising good heat conduction to thereby achieve particularly effective heat dissipation from the winding bars 7 (c.5:20-45; Fig.4).
		
    PNG
    media_image2.png
    372
    415
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Masberg with heat dissipations sheets since Strümpler teaches sheets comprising good heat conduction would have achieved particularly effective heat dissipation from the winding bars.
	Regarding claim 3, in Masberg the sheets (elastic retainers) 22 surround the outer circumferential surfaces of those portions of the respective coupling members (connectors) 20 in which the fitting recesses are formed (Figs.10&13-14) and further in the combination with Strümpler comprise heat 20dissipation sheets.
.

Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.  
Applicant argues the combination, in particular Masberg, does not teach the stator of a dynamo-electric machine of claim 1 including “a stator core having a plurality of slots and a stator coil wound around the stator core, the stator coil including at least a plurality of coupling members where first ends of the coupling members are attached to end portions of a conductor segments in a first group and inserted into the respective slots together with the end portions of the first group of the conductor segments, the fitting recesses are formed in second ends, and inside the slots, end portions of the conductor segments in a second group are press-fitted into a respective fitting recesses.” Specifically, applicant argues “Masberg is directed to a stator that includes an axially divided stator body that is provided with conductor elements. As shown in Fig. 9, Masberg discloses a stator having a coupling member 20 that is attached to a stator core 19 prior to insertion of the coupling member 20 into a coil. However, the stator core 19 of Masberg is not segmented. As a result, Masberg does not teach that the coupling member is attached to an end portion of each conductor segment in a first group and inserted into a slot 
This is not persuasive because Masberg teaches first and second groups of conductor segments (conductor elements) 2 on left and right sides of the divided stator body (Figs.9&13-14).  The first ends of coupling members (connectors) 20 are attached to end portions (pins) 21 of the conductor segments in the first group and inserted into the respective slots 9 together with the end portions of the first group 15of the conductor segments 2, the fitting recesses are formed in second ends, and inside the slots 9, end portions of the conductor segments 2 in a second group are press-fitted into the respective fitting recesses.  As noted with regarding product-by-process limitations, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).